UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1013


BRIAN L. TRUDELL,

                Plaintiff – Appellant,

          v.

TOMMY W. ALLEN, JR., Sheriff of Anson County,             North
Carolina; THE OHIO CASUALTY INSURANCE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00542-RJC-DSC)


Submitted:   April 17, 2013                 Decided:   April 30, 2013


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian L. Trudell, Appellant Pro Se. Mary Craven Adams, James R.
Morgan, Jr., WOMBLE CARLYLE SANDRIDGE & RICE, Winston-Salem,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian L. Trudell appeals the district court’s order

granting    summary    judgment    to       the   defendants     on   Trudell’s

wrongful discharge claims.        We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated     by   the   district    court.          Trudell   v.    Allen,    No.

3:11-cv-00542-RJC-DSC (W.D.N.C. Nov. 28, 2012).                We grant leave

to proceed in forma pauperis.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                        2